        CASE 0:17-cr-00290-WMW-BRT Doc. 75 Filed 01/25/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                               Case No. 17-cr-0290 (WMW/BRT)

                             Plaintiff,
                                                  ORDER APPOINTING COUNSEL
        v.                                          AND SETTING BRIEFING
                                                          SCHEDULE
Evan Kasadine McMillan,

                             Defendant.


       This matter is before the Court on Defendant Evan Kasadine McMillan’s motions

to appoint counsel for the purpose of seeking a sentencing reduction. (Dkts. 71, 74.) The

Court has determined that McMillan is financially unable to employ counsel and that it is

in the interest of justice that counsel be appointed pursuant to 18 U.S.C. § 3006A.

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     Defendant Evan Kasadine McMillan’s motions to appoint counsel, (Dkts. 71,

74), are GRANTED.

       2.     Dulce Foster, a member of the Criminal Justice Act Conflicts Panel for the

District of Minnesota, is appointed pursuant to 18 U.S.C. § 3006A.

       3.     Defendant Evan Kasadine McMillan shall file a proposed briefing schedule

as to his anticipated compassionate-release motion no later than January 29, 2021.


Dated: January 25, 2021                                 s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge
